                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SATISH RAMACHANDRAN,                               Case No.18-cv-01223-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER TO SHOW CAUSE WHY THE
                                                 v.                                         COURT SHOULD NOT IMPOSE
                                  10
                                                                                            SANCTIONS FOR PLAINTIFF’S
                                  11     CITY OF LOS ALTOS, et al.,                         FAILURE TO APPEAR
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On October 24, 2018, the Court ordered the parties to appear for a status conference for

                                  14   October 30, 2018 at 1:30 p.m. Dkt. No. 38. The Court held the October 30, 2018 status

                                  15   conference as scheduled, but plaintiff Satish Ramachandran did not appear. Dkt. No. 41.

                                  16          Accordingly, plaintiff’s counsel of record, Fulvio Cajina, is ORDERED TO SHOW

                                  17   CAUSE why the Court should not impose monetary or other sanctions against him and/or his

                                  18   client for plaintiff’s failure to appear at the status conference held October 30, 2018. A written

                                  19   response to this Order must be filed by November 2, 2018. The Court will hold a hearing on this

                                  20   Order to Show Cause on November 6, 2018 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280 South

                                  21   First Street, San Jose, California 95113. Both Mr. Ramachandran and Mr. Cajina must attend this

                                  22   hearing in person.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 30, 2018

                                  25

                                  26
                                                                                                    VIRGINIA K. DEMARCHI
                                  27                                                                United States Magistrate Judge
                                  28
